DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2. The Information Disclosure Statements filed on 07/23/2019, 12/04/2019, 05/13/2020 and 11/13/2020 have been considered.

Claim Objections
3. Claims 1, 6 and 11 are objected to because of the following informalities.  Appropriate correction is required.
a. Claim 1 should be replaced as follows, “A transmitter optical subassembly, comprising: a substrate and a direct modulated laser disposed on the substrate, wherein a single-stage isolator, a polarization direction rotator, and an optical branching filter are disposed side by side on the substrate in a light propagation direction  and wherein the polarization direction rotator is configured to adjust linearly polarized light to P-polarized light, and wherein the optical branching filter includes an optical splitter subassembly and a filter subassembly, and wherein an optical splitter film in the optical splitter subassembly is [an] the optical splitter film with P polarization”. Appropriate correction is required to make the claim clearer. 


b. Claim 6 should be replaced as follows, “an optical module, comprising; a transmitter optical subassembly , wherein the transmitter optical subassembly includes a substrate and a direct modulated laser disposed on the substrate, wherein a single-stage isolator, a polarization direction rotator, and an optical branching filter are disposed side by side on the substrate in a light propagation direction; and wherein the polarization direction rotator is configured to adjust linearly polarized light to P-polarized light, and wherein the optical branching filter includes an optical splitter subassembly and a filter subassembly, and wherein an optical splitter film in the optical splitter subassembly is [an] the optical splitter film with P polarization”. Appropriate correction is required to make the claim clearer.
c. Claim 11 should be replaced as follows, “A passive optical network (PON) device, comprising: an optical module including a transmitter optical subassembly, wherein the transmitter optical subassembly includes a substrate and a direct modulated laser disposed on the substrate, wherein a single-stage isolator, a polarization direction rotator, and an optical branching filter are disposed side by side on the substrate in a light propagation direction  and wherein the polarization direction rotator is configured to adjust linearly polarized light to P-polarized light, wherein the optical branching filter includes an optical splitter subassembly and a filter subassembly, and wherein an optical splitter film in the optical splitter subassembly is [an] the optical splitter film with P polarization”. Appropriate correction is required to make the claim clearer.


Claim Rejections - 35 USC § 103

 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-4 are rejected under 35 USC 103 as being unpatentable over in view of Ye et al (WO 2016/058135) in view of Li et al (high performance thin film polarizing beam splitter operating at angles greater than the critical angle – 2000 attached).

Regarding claim 1, Ye discloses a transmitter optical subassembly,(transmitter optical sub-assembly (TOSA) ,see figure 4) comprising: a substrate (TOSA is included in housing 370 in the form of optical board (substrate), see paragraph 64 and 88 and figure 4)  and a directly modulated laser disposed on the substrate ;(housing 370 with light emitter 310 using laser diode, see paragraph 63 and figure 4) wherein a single-stage isolator, (optical isolators 350,352, see paragraph 72 and  figure 4 and light pass through isolator in a first direction, see paragraph 2) a polarization direction rotator ;(faraday rotator (350,352) with first and the second polarizers of opposite surfaces and half wave plate, see paragraph 73) and an optical branching filter ;(beam splitters (filters) 340,342 , see figure 4) are disposed side by side on the substrate in a light propagation direction ;(optical isolators 350,352, beam splitters 340,342 and faraday rotators (350,352) disposed in the housing substrate 370 in the direction of coupler 380 having an optical fiber, see figure 4) and wherein the polarization direction rotator is configured to adjust linearly polarized light to P-polarized light,(faraday rotators 350,352 receiving the p-polarized light from the beam splitters (filters) 340,342 and further rotate polarization angle of the received p-polarized light ,see paragraph 69 and 73 and figure 4) and wherein the optical branching filter includes an optical splitter subassembly and a filter subassembly, (beam splitters (filters) 340,342, in the form of polarization filter or beam splitter, see paragraph 68 and figure 4) and wherein  in the optical splitter subassembly is with P polarization ;(the polarizing filters 340,342 are transparent to p-polarized light, see paragraph 38 and figure 4).

However Ye does not explicitly disclose an optical splitter film.

In a related field of endeavor, Li discloses an optical splitter film ;( polarization beam splitter having thin film, see section I, introduction).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the thin film optical splitter of Li with Ye to provide processing of the received polarized light and the motivation is to provide high reflectance for the desired polarization.

Regarding claim 2, Ye discloses the transmitter optical subassembly according to claim 1, wherein the polarization direction rotator is a half-wave plate ;( faraday rotator (350,352) with first and the second polarizers of opposite surfaces and half wave plate, see paragraph 73).

 the transmitter optical subassembly according to claim 1, wherein the polarization direction rotator is a Faraday rotating plate ;( faraday rotator (350,352) with first and the second polarizers of opposite surfaces and half wave plate, see paragraph 73).

Regarding claim 4, Ye discloses the transmitter optical subassembly according to claim 1, wherein the polarization direction rotator and the optical branching filter are integrated into an all-in-one structure ;( beam splitters (filters) 340,342 and faraday rotators (350,352) disposed in the housing substrate 370, see figure 4).

Claim 5 is rejected under 35 USC 103 as being unpatentable over in view of Ye et al (WO 2016/058135) in view of Li et al (high performance thin film polarizing beam splitter operating at angles greater than the critical angle – 2000 attached) and further in view of Loukas et al (WO 2006/083527).
Regarding claim 5, the combination of Ye and Li does not explicitly disclose the transmitter optical subassembly according to claim 1, wherein a collimation lens is further disposed between the direct modulated laser and the single-stage isolator.

In a related field of endeavor, Loukas discloses the transmitter optical subassembly according to claim 1, wherein a collimation lens is further disposed between the direct ;( collimating lens 90 disposed between the laser 80 and the isolator 91, see page 12, lines 23-26 and page 13, lines  1-5 and figure 6B).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the collimating lens of Loukas with Ye and Li to provide a collimating optical signal to the isolator and the motivation is to focus the received laser signal  before sending it to the isolator.
 
Claims 6-9 are rejected under 35 USC 103 as being unpatentable over in view of Ye et al (WO 2016/058135) in view of Li et al (high performance thin film polarizing beam splitter operating at angles greater than the critical angle – 2000 attached).

Regarding claim 6, Ye discloses an optical module ;(optical transmitter module, see figure 4) comprising; a transmitter optical subassembly ,(transmitter optical sub-assembly (TOSA) ,see figure 4) wherein the transmitter optical subassembly includes a substrate (TOSA is included in housing 370 in the form of optical board (substrate), see paragraph 64 and 88 and figure 4) and a direct modulated laser disposed on the substrate, ;(housing 370 with light emitter 310 using laser diode, see paragraph 63 and figure 4) wherein a single-stage isolator, (optical isolators 350,352, see paragraph 72 and  figure 4 and light pass through isolator in a first direction, see paragraph 2) a polarization direction rotator, ;(faraday rotator (350,352) with first and the second polarizers of opposite surfaces and half wave plate, see paragraph 73) and an optical branching filter;(beam splitters (filters) 340,342 , see figure 4) are disposed side by side on the substrate in a light propagation direction; ;(optical isolators 350,352, beam splitters 340,342 and faraday rotators (350,352) disposed in the housing substrate 370 in the direction of coupler 380 having an optical fiber, see figure 4) and wherein the polarization direction rotator is configured to adjust linearly polarized light to P-polarized light, ,(faraday rotators 350,352 receiving the p-polarized light from the beam splitters (filters) 340,342 and further rotate polarization angle of the received p-polarized light ,see paragraph 69 and 73 and figure 4) and wherein the optical branching filter includes an optical splitter subassembly and a filter subassembly, , (beam splitters (filters) 340,342, in the form of polarization filter or beam splitter, see paragraph 68 and figure 4) and wherein  in the optical splitter subassembly is with P polarization ;(the polarizing filters 340,342 are transparent to p-polarized light, see paragraph 38 and figure 4).

However Ye does not explicitly disclose an optical splitter film.

In a related field of endeavor, Li discloses an optical splitter film ;( polarization beam splitter having thin film, see section I, introduction).



Regarding claim 7, Ye discloses the optical module according to claim 6, wherein the polarization direction rotator is a half-wave plate ;( faraday rotator (350,352) with first and the second polarizers of opposite surfaces and half wave plate, see paragraph 73).
Regarding claim 8, Ye discloses the optical module according to claim 6, wherein the polarization direction rotator is a Faraday rotating plate ;( faraday rotator (350,352) with first and the second polarizers of opposite surfaces and half wave plate, see paragraph 73).

Regarding claim 9, Ye discloses the optical module according to claim 6, wherein the polarization direction rotator and the optical branching filter are integrated into an all-in-one structure ;( beam splitters (filters) 340,342 and faraday rotators (350,352) disposed in the housing substrate 370, see figure 4).

10 is rejected under 35 USC 103 as being unpatentable over in view of Ye et al (WO 2016/058135) in view of Li et al (high performance thin film polarizing beam splitter operating at angles greater than the critical angle – 2000 attached) and further in view of Loukas et al (WO 2006/083527).
Regarding claim 10, the combination of Ye and Li does not explicitly disclose the optical module according to claim 6, wherein a collimation lens is further disposed between the direct modulated laser and the single-stage isolator.

In a related field of endeavor, Loukas discloses the optical module according to claim 6, wherein a collimation lens is further disposed between the direct modulated laser and the single-stage isolator;( collimating lens 90 disposed between the laser 80 and the isolator 91, see page 12, lines 23-26 and page 13, lines  1-5 and figure 6B).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the collimating lens of Loukas with Ye and Li to provide a collimating optical signal to the isolator and the motivation is to focus the received laser signal  before sending it to the isolator.


s 11-14,16 and 17 are rejected under 35 USC 103 as being unpatentable over in view of Ye et al (WO 2016/058135) in view of Li et al (high performance thin film polarizing beam splitter operating at angles greater than the critical angle – 2000 attached) and further in view of Wang et al (US 2015/0104179).

Regarding claim 11, discloses a, comprising: an optical module ;(optical transmitter module, see figure 4) including a transmitter optical subassembly, ,(transmitter optical sub-assembly (TOSA) ,see figure 4) wherein the transmitter optical subassembly includes a substrate (TOSA is included in housing 370 in the form of optical board (substrate), see paragraph 64 and 88 and figure 4) and a direct modulated laser disposed on the substrate ;(housing 370 with light emitter 310 using laser diode, see paragraph 63 and figure 4) wherein a single-stage isolator, (optical isolators 350,352, see paragraph 72 and  figure 4 and light pass through isolator in a first direction, see paragraph 2) a polarization direction rotator, ;(faraday rotator (350,352) with first and the second polarizers of opposite surfaces and half wave plate, see paragraph 73) and an optical branching filter ;(beam splitters (filters) 340,342 , see figure 4) are disposed side by side on the substrate in a light propagation direction ;(optical isolators 350,352, beam splitters 340,342 and faraday rotators (350,352) disposed in the housing substrate 370 in the direction of coupler 380 having an optical fiber, see figure 4)  and wherein the polarization direction rotator is configured to adjust linearly polarized light to P-polarized light ,(faraday rotators 350,352 receiving the p-polarized light from the beam splitters (filters) 340,342 and further rotate polarization angle of the received p-polarized light ,see paragraph 69 and 73 and figure 4) , wherein the optical branching filter includes an optical splitter subassembly and a filter subassembly, (beam splitters (filters) 340,342, in the form of polarization filter or beam splitter, see paragraph 68 and figure 4)  and wherein  in the optical splitter subassembly is with P polarization ;(the polarizing filters 340,342 are transparent to p-polarized light, see paragraph 38 and figure 4).

However Ye does not explicitly disclose an optical splitter film, passive optical network (PON) device.

In a related field of endeavor, Li discloses an optical splitter film ;( polarization beam splitter having thin film, see section I, introduction).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the thin film optical splitter of Li with Ye to provide processing of the received polarized light and the motivation is to provide high reflectance for the desired polarization.

However the combination of Ye and Li does not explicitly disclose passive optical network (PON) device.

;(passive optical network device with TOSA with OLT module and with the ONU module, see figure 7).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the integration of TOSA with passive optical network with Wang and Ye and Li to provide integrated optical transmitter for downstream and upstream optical signals and the motivation is to provide minimization of optical circuitry for transmission of optical signals.

Regarding claim 12, Ye discloses the PON device according to claim 11, wherein the polarization direction rotator is a half-wave plate ;( faraday rotator (350,352) with first and the second polarizers of opposite surfaces and half wave plate, see paragraph 73).
Regarding claim 13, Ye discloses the PON device according to claim 11, wherein the polarization direction rotator is a Faraday rotating plate ;( faraday rotator (350,352) with first and the second polarizers of opposite surfaces and half wave plate, see paragraph 73).
Regarding claim 14, Ye discloses the PON device according to claim 11, wherein the polarization direction rotator and the optical branching filter are integrated into an all-in-one structure ;( beam splitters (filters) 340,342 and faraday rotators (350,352) disposed in the housing substrate 370, see figure 4). 

In a related field of endeavor, Wang discloses the PON device according to claim 11, wherein the PON device is an optical line terminal ;( passive optical network device with TOSA with OLT module and with the ONU module, see figure 7). (Motivation same as claim 11).
Regarding claim 17, the combination of Ye and Li does not explicitly disclose the PON device according to claim 11, wherein the PON device is an optical network unit.
In a related field of endeavor, Wang discloses the PON device according to claim 11, wherein the PON device is an optical network unit ;( passive optical network device with TOSA with OLT module and with the ONU module, see figure 7). (Motivation same as claim 11).

Claim 15 is rejected under 35 USC 103 as being unpatentable over in view of Ye et al (WO 2016/058135) in view of Li et al (high performance thin film polarizing beam splitter operating at angles greater than the critical angle – 2000 attached), further in view of Wang et al (US 2015/0104179) and further in view of Loukas et al (WO 2006/083527).

Regarding claim 15, the combination of Ye, Li and Wang does not explicitly disclose the PON device according to claim 11, wherein a collimation lens is further disposed between the direct modulated laser and the single-stage isolator.

In a related field of endeavor, Loukas discloses the PON device according to claim 11, wherein a collimation lens is further disposed between the direct modulated laser and the single-stage isolator ;( collimating lens 90 disposed between the laser 80 and the isolator 91, see page 12, lines 23-26 and page 13, lines  1-5 and figure 6B).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the collimating lens of Loukas with Ye, Li and Wang to provide a collimating optical signal to the isolator and the motivation is to focus the received laser signal  before sending it to the isolator.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below. 

a. Zhou et al (US 10613339) discloses transmitter optical sub-assembly (TOSA) with distributed feedback laser, collimating lens, isolator and Etalon, see figure 3.

b. Mack et al (US 8168939) discloses a CMOS chip with les, Faraday rotator and turning mirror for supporting direct coupling in an integrated circuit, see figure 3A. 



d. Kanazawa et al (Low-crosstalk operation of directly modulated DFB laser array TOSA for 112-Gbit/s DFB laser array TOSA for 112-Gbit/s application – 2016 attached) discloses directly modulated laser array with collimating lens and Isolator to form TOSA in an integrated chip, see figure 6.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636